Pfeifer, J.,
dissenting.
{¶ 38} I believe that the School Employees Retirement System (“SERS”) acted unreasonably in denying Barbara Marchiano’s application for disability-retirement benefits. I would reverse the court of appeals and grant the writ of mandamus.
{¶ 39} As the majority acknowledges, Marchiano’s treating physician, Christopher Sweeney, M.D., concluded that Marchiano “is physically and/or mentally incapacitated for a period of at least the next 12 months and is unable to perform the duty for which [she was] formerly responsible as a school employee.” *147(Emphasis sic.) Marchiano also submitted the medical opinion of Ann Tuttle, M.D., which, according to the majority opinion, “was similar to that of Dr. Sweeney.” Nevertheless, SERS ordered another medical examination. Paul J. Cangemi, M.D., was selected by SERS to examine Marchiano. He concluded that she was disabled for at least the next 12 months. Confronted with three independent medical diagnoses, all reaching the same conclusion — that Marchiano was disabled — it would have been reasonable for the members of SERS’s medical advisory committee to conclude that Marchiano was disabled for at least 12 months. Instead, they recommended a psychiatric evaluation of Marchiano.
Law Offices of Tony C. Merry, L.L.C., and Tony C. Merry, for appellant.
Richard Cordray, Attorney General, and Todd A. Nist, Assistant Attorney General, for appellee.
{¶ 40} Accordingly, James Hawkins, M.D., evaluated Marchiano and found, among other things, that Marchiano’s “cognitive dysfunction would likely prevent completion of her duties.” Even so, he also stated: “I think it is possible that she could return to work within 12 months if she were detoxified, thus I cannot support her disability.”
{¶ 41} I conclude that the medical advisory committee’s decision to rely on one psychiatrist’s conclusion that Marchiano’s medical condition might improve under certain circumstances instead of on the definitive conclusions reached by three independent doctors that Marchiano was disabled was unreasonable. The SERS retirement board denied Marchiano’s application without explanation. I conclude that that decision was unreasonable because of the board’s unstated reliance on the medical advisory committee’s unreasonable decision; there was no other evidence that supported denying Marchiano’s application before the board. I dissent.